DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
As to claims 1-20, in all instances it is believed that “elongate” should read –elongated--.
As to claim 2, 11 and 17, it is believed that the limitation would be clearer if one measurement system of units was used instead of two.
As to claim 20, it is believed “The spectroscopy system of claim 19” should read –The method of claim 19--.  As the claim from which 20 depends is a method and not a system.  It is believed this is a typographical error, if it is not a more complex 112(b) rejection will be necessary at a later point.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elongate housing must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 10 and 16, the examiner is unclear what exactly “an elongate housing defining an interior” is trying to structurally claim.  The examiner when looking 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 9-13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Micheels et al. (U.S. Patent No. 5,957,858) in view of Outwater (U.S. Patent No. 6,065,630).
As to claims 1, 10 and 16, Micheels discloses and shows in figures 1 and 4, a spectroscopy system comprising: 
a flow cell (40) having a longitudinal dimension (i.e. the axis going left to right on the page), the flow cell comprising (col. 7, ll. 42-51; col. 8, ll. 4-15): 

a first window (42) at the first end of the capillary waveguide (col. 7, ll. 61-66); and 
a second window (labeled in figure 3, item 44, also shown in figure 4) at the second end of the capillary waveguide (col. 7, ll. 61-66); 
a laser (12) that is configured to provide a beam into the first end of the capillary waveguide (col 5, ll. 14-20; col. 8, ll. 4-7); and 
a spectrometer (200 and 16) that is configured to receive at least a portion of the beam from the second end of the capillary waveguide (col. 5, ll. 32-40; col. 8, ll. 4-7).  
providing the beam from the light source through the inner bore (inherent in the manner in which the system is employed as a waveguide) of the capillary waveguide; and receiving at least a portion of the beam from the light source at the spectrometer (col. 5, ll. 15-4 and ll. 59-66; col. 8, ll. 4-7)
Micheels does not explicitly disclose an elongate housing defining an interior.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Micheels with an elongate housing defining an interior in order to provide the advantage of increased safety and versatility in both protecting the system from the ambient environment and any user from a pressure based structural failure due to exceeding a pressure of the waveguide disclosed in Micheels. 
The subject matter of claims 1 and 16 relate in that the technical features of apparatus claim 1 are in each case suitable for implementing the method of claim 16, therefore the method is obvious in view of the above apparatus rejection.
 	As to claims 2, 11 and 17, Micheels does disclose a flow cell, wherein the inner diameter of the capillary wave guide is between approximately 0.1 and approximately 1 mm (col. 7, ll. 35-40, where the examiner notes that 2 mm is being interpreted as approximately 1 mm), and
Micheels does not explicitly wherein the outer diameter of the capillary waveguide is at least 0.125 inches.  
However, Micheels does disclose an inner diameter of about 2mm, this evidence in conjunction with figure 2, would obviously provide for an outer diameter of 3.175 mm.  Further it would have been obvious to one ordinary skill in the art at the time the invention was made to use a thickness of at least 3.175 mm. Since it has been held that 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Micheels wherein the outer diameter of the capillary waveguide is at least 0.125 inches in order to provide the advantage of increased durability as is extremely well known in any fluid flowing science that increased tube wall thickness obviously increases rigidity and pressure tolerance.  
As to claim 3, Micheels discloses a flow cell, wherein each of the first and second windows each comprise single crystal sapphire (col. 7, ll. 64-66).  
 	As to claims 4, and 12, Micheels discloses a flow cell, further comprising reflective coating (32 or 34) on the inner bore of the capillary waveguide (col. 5, ll. 62-66).  
 	As to claims 5, 13 and 18, Micheels discloses a flow cell, wherein the reflective coating comprises at least one material selected from the group consisting of: silver, gold, aluminum, and a dielectric material (col. 6, ll. 3-5).
 	As to claim 9, Micheels does not explicitly disclose a flow cell, further comprising: a plurality of elongate rods extending along the longitudinal dimension of the flow cell; and a plurality of plates defining holes therethrough that receive respective elongate rods of the plurality of elongate rods, wherein each of the plurality of plates receives therethrough and supports a portion of the flow cell.  
	However, Outwater does disclose and show in figure 2 and in (col. 2, l. 61 thru col. 3, l. 9), the use of a plurality of elongated rods (22) extending in a longitudinal 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Micheels with a flow cell, further comprising: a plurality of elongate rods extending along the longitudinal dimension of the flow cell; and a plurality of plates defining holes therethrough that receive respective elongate rods of the plurality of elongate rods, wherein each of the plurality of plates receives therethrough and supports a portion of the flow cell in order to provide the advantage of increased versatility in reinforcing the support structure around the flow cell waveguide one can increase the acceptable use pressure (e.g. 5,000 PSI as disclosed in Outwater) of sampling fluid going through the flow cell.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Micheels et al. in view of Outwater further in view of Chervet (U.S. Patent No. 5,057,216).
As to claim 6, Micheels in view of Outwater does not explicitly disclose a flow cell, wherein the flow cell is configured to withstand an internal pressure of at least 10,000 psi.  
However, Chervet does disclose in (col. 2, ll. 45-52) that it is well known in the art that one can increase the wall thickness of the flow cell capillary to achieve pressure up to 10,000 psi.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Micheels in view of Outwater with a flow cell, wherein the flow cell is configured to withstand an internal pressure of at . 
Claims 7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Micheels et al. in view of Outwater further in view of Francis et al. (U.S. PGPub No. 2018/0156715 A1).
As to claims 7, 14 and 19, Micheels discloses and shows in figure 3, a flow cell, further comprising an alignment fitting (structure shown but not labeled that fits into fitting 46 or 48) having a first end (right side as viewed from the image) and an opposing second end (left side as viewed from the image) and defining an interior bore (explicitly shown in figure 3, which O-rings 50 and 52 interact with) proximate to the first end that is configured to receive an O-ring seal (50 or 52) and wherein the alignment fitting is coupled to the elongate housing via a first compression seal (46 or 48) at the second end of the alignment fitting (col. 7, ll. 47-51), 
Micheels in view of Outwater does not explicitly disclose wherein the interior bore at the first end defines a taper having a decreasing inner diameter in a direction away from the first end.
However, Francis does disclose and show in figure 2 and in ([0057]) the basic concept of using tapered bores (11) that waveguides (15) are inserted into.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Micheels in view of Outwater wherein the interior bore at the first end defines a taper having a decreasing inner .
Allowable Subject Matter
Claims 8, 15 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
As to claims 8, 15 and 20 the prior art taken alone or in combination fails to teach or disclose a flow cell, spectroscopy system or method comprising: a compression sleeve at least partially received within the interior bore of the alignment fitting so that the first window biases against the compression sleeve; and a second O-ring received within the interior bore of the alignment fitting and compressed between the compression sleeve and the alignment fitting in combination with the entirety of elements of instant claims 8, 15 and 20.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.